DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 January 2021 has been entered.
 
Response to Arguments
Applicant’s arguments have been considered but are moot because of the new grounds of rejection presented in this Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 8, 11, 14, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bekmambetov (US 2014/0160134) in view of Lindley et al. (US 2009/0024963; hereinafter "Lindley").
Regarding claim 1, Bekmambetov discloses A method for editing content for presentation in a virtual-reality (VR) environment ("editing a three-dimensional scene," abstract), the method comprising: parsing a script to obtain metadata associated with the script ("conducting an automatic semantic breakdown of submitted natural language text with the purpose of obtaining a structured semantic net," para. 6); generating a model of the VR environment based on the metadata ("a structured semantic net for subsequent generation of a three-dimensional scene," para. 6); receiving a modification to the model of the VR environment that alters at least one element of the model of the VR environment; generating a modified model of the VR environment based on the modification ("a manual editing of a three-dimensional scene would support … introduction of changes into a scene associated with skeletal and facial animation of characters, assignment of poses, motion of characters, correction of execution sequence occurring in a scene," para. 76); generating a three-dimensional (3D) preview of the VR environment based on the modified model of the VR environment; and presenting the 3D preview to a user ("composing the previews and visualization of scenarios," para. 83; note that "manual editing of a three-dimensional scene" as described in para. 76 teaches a 3D scene which has been edited and can be called a "preview").
Bekmambetov does not disclose receiving the modification via manipulation of one or more components of a two-dimensional (2D) visualization of the script, wherein the 2D visualization comprises a layout of one or more characters and a camera associated with a given scene.
In the same art of generating 3D scenes from text, Lindley teaches via manipulation of one or more components of a two-dimensional (2D) visualization of the script, wherein the 2D visualization comprises a layout of one or more characters and a camera associated with a given scene ("FIG. 2 is a GUI 200 of a camera placement tool and an actor placement tool within a scene design tool enabling a user to control a location and orientation of 
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the techniques of Lindley to Bekmambetov.  The motivation would have been to increase efficiency and ease-of-use by incorporating intuitive, visual controls for modifying the scene.
Regarding claim 4, the combination of Bekmambetov and Lindley renders obvious wherein the modification to the model of the VR environment comprises a dynamic update to the model of the VR environment, and wherein the dynamic update is based on the metadata ("editing of automatic semantic breakdown results with the purpose of obtaining a more faithful three-dimensional scene," Bekmambetov, para. 76; "drag and drop control," Lindley, para. 31; "The screenplay then may be parsed in an automated manner so that a preliminary configuration is automatically generated in the scene design tool," Lindley, para. 57; see claim 1 for motivation to combine).
Regarding claim 6, the combination of Bekmambetov and Lindley renders obvious generating a visual representation of the camera and a field of view of the camera that are associated with the model of the VR environment, and wherein receiving the modification to the model of the VR environment comprises receiving a user input that adjusts the visual representation of the camera ("enables a user to designate where a camera should be placed," Lindley, para. 32; "enabling a user to specify the field of view," Lindley, para. 34; see claim 1 for motivation to combine).
Regarding claim 8, the combination of Bekmambetov and Lindley renders obvious modifying a speed of motion associated with the at least one element of the model of the VR environment ("a manual editing of a three-dimensional scene would support setting and correction of parameters of … path definition and assignment of motion fundamental … motion of characters," Bekmambetov, para. 76).
Regarding claims 11, 14, 16, 18, they are rejected using the same citations and rationales set forth in the rejection of claims 1, 4, 6, 8, respectively.
Regarding claim 20, it is rejected using the same citations and rationales as the rejection of claim 1.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bekmambetov in view of Lindley, and further in view of Goldenberg et al. (US 2013/0132835; hereinafter "Goldenberg").
Regarding claim 2, the combination of Bekmambetov and Lindley does not disclose wherein the model of the VR environment includes a timeline view showing characteristics of at least one element of the model of the VR environment over time.
In the same art of generating a 3D animation preview, Goldenberg teaches wherein the model of the VR environment includes a timeline view showing characteristics of at least one element of the model of the VR environment over time ("displaying a user interface that includes at least a 3D animation area and a script area, the 3D animation area including (i) a 3D view area for creating and playing a 3D animation and (ii) a timeline area for visualizing actions by one or more 3D animation characters," para. 5).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Goldenberg to the combination of Bekmambetov and Lindley.  The motivation would have been "This can be very useful and efficient because it allows the director to evaluate and adjust the planned scenes ahead of time" (Goldenberg, para. 25).
Regarding claim 12, it is rejected using the same citations and rationales set forth in the rejection of claim 2.

s 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bekmambetov in view of Lindley, and further in view of Min et al. (US 2009/0300515; hereinafter "Min").
Regarding claim 3, the combination of Bekmambetov and Lindley does not disclose receiving the script at a first device; receiving a modified version of the script at the first device; and synchronizing the script and the modified version of the script.
In the same art of generating a scene from text, Min teaches receiving the script at a first device; receiving a modified version of the script at the first device; and synchronizing the script and the modified version of the script ("If the direction data is input using the second UI, the UI may change the display conditions of … the scene," para. 12; "a control unit to synchronize the second UI provided to users, in order that the direction data input by users can be displayed on the second UI provided to other users," para. 15).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Min to the combination of Bekmambetov and Lindley.  The motivation would have been "for supporting a collaborative animation production service" (Min, para. 3).
Regarding claim 13, the combination of Bekmambetov and Lindley does not disclose receiving the script and a modified version of the script; storing the script and the modified version of the script; and updating the script or the modified version of the script based on development of the script or the modified version of the script on one or more devices.
In the same art of generating a scene from text, Min teaches receiving the script and a modified version of the script; storing the script and the modified version of the script; and updating the script or the modified version of the script based on development of the script or the modified version of the script on one or more devices ("If the direction data is input using the second UI, the UI may change the display conditions of … the scene," para. 12; 
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Min to the combination of Bekmambetov and Lindley.  The motivation would have been "for supporting a collaborative animation production service" (Min, para. 3).

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bekmambetov in view of Lindley, and further in view of Guay et al. (US 2017/0206707; hereinafter "Guay").
Regarding claim 5, the combination of Bekmambetov and Lindley does not disclose generating a heat map representing a proximity between two elements of the model of the VR environment.
In the same art of three dimensional worlds/scenes, Guay teaches generating a heat map representing a proximity between two elements of the model of the VR environment ("position and/or orientation of the virtual avatar in the virtual world, and depth information such as the distance of the virtual objects … may be used to provide further analytics and be presented to the user in the form of a heat map," para. 91; "A first heat map may be a virtual world heat map (e.g., a positional heat map)," para. 104).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Guay to the combination of Bekmambetov and Lindley.  The motivation would have been to provide additional data to users.
Regarding claim 15, it is rejected using the same citations and rationales set forth in the rejection of claim 5.

s 9, 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bekmambetov in view of Lindley, and further in view of Lloyd et al. (US 2009/0219291; hereinafter "Lloyd").
Regarding claim 9, the combination of Bekmambetov and Lindley does not disclose automatically analyzing, based on the metadata, the script to identify one or more contextual errors associated with the script, and automatically generating one or more notifications to correct the one or more contextual errors.
In the same art of generating an environment from text, Lloyd teaches automatically analyzing, based on the metadata, the script to identify one or more contextual errors associated with the script, and automatically generating one or more notifications to correct the one or more contextual errors ("assigning a penalty value to part of an activity in a script which results in an inconsistency in an image of the activity," para. 12; "inconsistencies may be flagged up to the user for resolution and/or automatically resolved by attempting to identify solutions to the goals which remove the inconsistencies," para. 26).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Lloyd to the combination of Bekmambetov and Lindley.  The motivation would have been to make the generated environment more realistic.
Regarding claim 10, the combination of Bekmambetov and Lindley does not disclose generating, based on the metadata, a notification that the at least one element or actions should be added to the model of the VR environment.
In the same art of generating an environment from text, Lloyd teaches generating, based on the metadata, a notification that the at least one element or actions should be added to the model of the VR environment ("the user (director) may be provided with a 'to do' panel listing inconsistencies to resolve, in embodiments providing an optional 'fix like this' 
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Lloyd to the combination of Bekmambetov and Lindley.  The motivation would have been to make the generated environment more realistic.
Regarding claim 19, it is rejected using the same citations and rationales set forth in the rejections of claims 9 and 10.

Allowable Subject Matter
Claims 7 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The known prior art does not teach or render obvious (in the context of the claimed technology for generating and modifying a VR environment from a script and metadata): generating a notification that a call to action hint should be added to the modified model, wherein the call to action hint comprises at least one of changing a lighting in the VR environment or changing an audio intensity in the VR environment. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan McCulley whose telephone number is (571)270-3754.  The examiner can normally be reached on Monday through Friday, 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN MCCULLEY/Primary Examiner, Art Unit 2611